1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     JOHN MAASEN
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                     Case No. 2:19-cr-119 JAM
11                    Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
                                                   STATUS CONFERENCE
12            v.
13    JOHN MAASEN,                                  DATE:           August 27, 2019
                                                    TIME            9:15 a.m.
14                    Defendant.                    JUDGE:          Hon. John A. Mendez
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney through, Amy Schuller Hitchcock, Assistant United States Attorney, attorneys for
18   Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P.
19   Negin, attorneys for John Maasen, that the status conference scheduled for August 27, 2019 be
20   vacated and be continued to September 24, 2019 at 9:15 a.m.
21           More time is needed because defense counsel requires additional time to prepare and
22   investigate the allegations made in this case. Furthermore, defense counsel also requires
23   additional time to review the discovery produced and made available for inspection in this case,
24   to pursue investigation and mitigation, and confer with her client, and otherwise prepare for trial.

25           Defense counsel believes that failure to grant the above-requested continuance would

26   deny her the reasonable time necessary for effective preparation, taking into account the exercise

27   of due diligence. The government does not object to this continuance.

28           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

      Stipulation and [Proposed] Order               -1-
      to Continue Status Conference
1    excluded from the date of the parties stipulation through and including September 24, 2019,
2    pursuant to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order
3    479, Local Code T4 based upon continuity of counsel and defense preparation.
4    DATED: August 23, 2019                      Respectfully submitted,

5
                                                 HEATHER E. WILLIAMS
6                                                Federal Defender

7                                                /s/ Lexi P. Negin
                                                 LEXI P. NEGIN
8                                                Assistant Federal Defender
                                                 Attorneys for JOHN MAASEN
9
     DATED: August 23, 2019                      MCGREGOR W. SCOTT
10                                               United States Attorney
11
                                                 /s/ Amy Schuller Hitchcock
12                                               AMY SCHULLER HITCHCOCK
                                                 Assistant United States Attorney
13                                               Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order             -2-
      to Continue Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    September 24, 2019, shall be excluded from computation of time within which the trial of this
10   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the August 27, 2019 status conference shall be continued until September 24,
13   2019, at 9:15 a.m.
14
15   Dated: August 23, 2019                                 /s/ John A. Mendez____________
16                                                          HON. JOHN A. MENDEZ
                                                            United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
